IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: N.S., A MINOR                       : No. 53 MAL 2020
                                           :
                                           :
PETITION OF: S.S., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.